DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on January 28, 2022 is acknowledged.
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 28, 2022.
Applicants’ request for rejoinder of Groups II and III based on their dependency and their nature as being a species of Group I.  Applicants are requested to review the statement in the Restriction mailed on November 30, 2021, wherein on page 2, it was stated that claims pertaining to Groups II and III were determined as not being a species of claim 1, but different embodiments which cannot be used together nor properly be embraced by claim 1.  A detailed discussion regarding why the claims are not entitled to rejoinder is provided below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS received on September 28, 2021 is proper and is being considered by the Examiner.
The NPL document #6 is not provided in its entirety as indicated in the PTO/SB form.  The cited portions are discontinuous and have apparent gaps between the disclosed sections of the documents.  
The NPL document #2, which is an international search report
The NPL document #5 has been lined-through as the many sections of the document was illegible with overlapping texts and figures.  Applicants are advised to double-check the quality of the cited documents when providing them.
Drawings
The drawings received on May 21, 2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
claimThe specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 is indefinite for reciting the relative term, “simple” in the phrase, “using a simple and shorter … probe” because what is considered “simple” is arbitrary without an actual physical limitation or a specific definition.
Claim 1 is also indefinite for reciting the term, “Aptamer-based qPCR probe” without defining what the actual structure of this probe is.  In addition, the usage of the Aptamer-based qPCR probe” is a misleading characterization because this embodiment of the method uses this aptamer as a primer, and not as a probe.
Specification, on paragraph [0020] discusses this embodiment using the subject-phrase referring to Figure 1.  Figure 1 is reproduced below:

    PNG
    media_image1.png
    362
    702
    media_image1.png
    Greyscale
As seen, the dye-bound aptamer as shown is annealed to a strand of the target nucleic acid and extended.  The reverse primer on the bottom extends on the dye-bound aptamer extension product which then results in the loss of the 3D structure of the aptamer structure, releasing the dye.  
	Claims 2 and 3 are indefinite by way of their dependency on claim 1.


Conclusion
	No claims are allowed. 
	Claims are free of prior art.  The following references are made of record, however.

    PNG
    media_image2.png
    480
    713
    media_image2.png
    Greyscale
	Aptamer-mediated sensors have been well known in the art.  For example, Ouellet, J. (Frontiers in Chemistry, 2016, vol. 4, no. 29, pages 1-12) teaches RNA fluorescence with “Light-Up Aptamers”.  In the disclosure, an aptamer specific for its ligand, when unbound, does not have a 3D structure necessary to bind a fluorescing dye.  However, when a specific ligand is bound to said aptamer, the structure of the aptamer changes to create a structure which can bind to the fluorescing dye (see below, from Figure 3)
As seen, in configuration (A), the aptamer is not bound to its ligand, whereupon in (B), the ligand binds to the aptamer which results in the conformational change to create a structure that binds the fluorescing dye (green hexagons), wherein the fluorescing dye which does not fluoresce when unbound, becomes bound to the aptamer and results in fluorescence (i.e., “lights up”).
	Ouellet differs from the instantly claimed method because the artisan does not use the aptamer as a primer, nor does the artisan teach that the fluorescing dye 
    PNG
    media_image3.png
    669
    809
    media_image3.png
    Greyscale
is bound to the target nucleic acid (see below, from Figure 1):
As seen, the aptamer comprises a fluorescent dye which is already “lit”, and when the 3’ end of the aptamer anneals to its target nucleic acid, becomes extended to produce an aptamer extension product.  This aptamer extension product is then extended against a reverse primer, resulting in the loss of 3D structure of the aptamer (see third state) and further loss in the fluorescent dye (see fourth state).  The detection is achieved by the “loss” of fluorescence, rather than the increase in the fluorescence.
	Therefore, the mechanism by which Ouellet’s method detects the target “ligand” is completely different from that of the instant application.
	Yang et al. (Analytical Biochemistry, 2008, vol. 380, pages 164-173) teach a method of detecting the presence of a protein analyte via real-time PCR via us of aptamer, wherein the overall method scheme is depicted in their Figure 1, reproduced below:


    PNG
    media_image4.png
    424
    715
    media_image4.png
    Greyscale
	As seen, the top structure is an aptamer without its ligand having a particular double-stranded region and a loop region (right) and a partial loop (on the left).  When a ligand (thrombin) is bound to the aptamer, the binding produces a structural change in the aptamer, opening up the double-stranded region, which now is now available to bind to a probe, and a reverse primer (green) in ligated to one of the 3’ end of the aptamer.  The resulting structure is then amplified with a forward and reverse primer which anneals to their regions (see “For” and “Rev”), with an probe which anneals therebetween (“Probe”) in a real-time PCR reaction.
	The difference between Yang et al. and that of the instant application is that the aptamer of Yang et al. also does not start with a bound dye, nor does amplification cycle result in the reduction of fluorescence in solution.  Rather, the fluorescence signal increases as the amplification product cycles increases.
	Therefore, there is no motivation to alter the entire means of the detection scheme of Yang et al. to arrive at the presently claimed method.
Rejoinder Request - Denied
Lastly, Applicants are advised that claims 4-10 are not entitled to rejoinder because these claims are disjointed from the mechanism required by independent claim 1 for the following reasons.
	Claim 1 is depicted by Applicants’ Figure 1, wherein an amplification reaction results in the “reduction” of the fluorescence.  This is the only embodiment wherein the fluorescence become reduced as more amplification products are generated.  This is because the aptamer is bound to a dye which fluoresces in the bound state.  When the aptamer is extended during amplification reaction and loses its structure, the dye is no longer bound to the aptamer and remains in solution, thereby resulting in the reduction of the fluorescence.  As more amplification products are produced, more aptamers which comprises the dye become altered in their structure and loses the dye, further resulting in the loss of fluorescence, which is the hallmark of the detection means in claim 1.
	Claims 4-6 are principally different from claim 1 because the embodiment of using a polymerase with no 5’-3’ exonuclease activity and strand displacement properties, which “displaces the aptamer” is found in Figure 2, wherein the aptamer structure is completely different from the embodiment of Figure 1 (see Figure 2 below):

    PNG
    media_image5.png
    588
    712
    media_image5.png
    Greyscale
As seen, the structure of the aptamer is entirely different from that of Figure 1, wherein the displacement of the aptamer results in binding of the dye which is not displaced and free to bind said dye.  This results in the increase of fluorescence not reduction of fluorescence.  The detections means of claims 4-6 are therefore incompatible with the detection means of claim 1.

    PNG
    media_image6.png
    673
    785
    media_image6.png
    Greyscale
	Analogously claims 7-10 are drawn to a third embodiment of the invention depicted in Figure 3 reproduced below):
Claims 7-10 requires that a label-free probe is provided and this probe is cleaved during polymerization process (see claims 7 and 8).  As shown this process is necessary for the aptamer portion of the probe to be released during amplification reaction, allowing the free aptamer probe to bind to the dye, resulting in fluorescence.
	As stated above, this method is inconsistent and incompatible with the method of claim 1 because claim 1 requires that the fluorescence is reduced, not increased.

	Therefore, Applicants are not entitled to rejoinder and rejoinder will not be considered.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        March 23, 2022
/YJK/